                      Case 1:20-cv-00093-CM Document 15
                                                     13 Filed 08/12/20
                                                              07/31/20 Page 1 of 2



                                                                            USDCSDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #~-------~l---1-r---
                                                                            DATE FILED:               <ft IJ-f?o;,.o--
                                              THE CITY OF NEW YORK
JAMES E. JOH NSON                             LAW DEPARTMENT                                      BRIDGETTE NUNEZ-FIGUEROA
Corporation Counsel                              I 00 CHURCH STREET                                      Assistant Corporation Counsel
                                              NEW YORK, NEW YORK 10007                                     E-mai l:bnunez@law.nyc .gov
                                                                                                                 Phone: (2 12) 356-1643
                                                                                                                    Fax : (212) 356-3509


                                                                                  July 31, 2020          ill,__ (LOU
         BYECF
         Honorable Colleen McMahon
                                                                       ~o          s~,- ~~-                       ~(jvv"t-
         United States District Chief Judge                              l;J   ~ L \ v0loc.,v           (;)vvk      lik-~-l-   bot/
         United States District Court
         Southern District of New York                                      e__   v-h'~~ ~ o IA., o         <; J. ,-;, k f \
         500 Pearl Street                                                     "
                                                                             ~ l,,V'\_-,:,   -l-o '4-'k,1~ w i ...v--- '
         New York, New York 10007

                          Re :   Bobby Lopez v. City of New York, et al.,
                                 20 Civ. 93 (CM) (SN)

         Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
         New York City Law Department and the attorney assigned to the above-referenced matter on
         behalf of defendant City of New York (the "City"). The undersigned writes to respectfully
         request a stay of the present civil proceeding in its entirety pending the resolution of a current
         Civilian Complaint Review Board ("CCRB") investigation, which relates to the claims in this
         case. Plaintiffs counsel, Ugo Uzoh, Esq. , provided that he "is opposed to unreasonable stays
         particularly where, as here, the reason for a requested stay is [an] open-ended internal
         investigations being conducted by City employees."

                 By way of brief background, pursuant to Local Civil Rule 83. l 0, formerly known as the
         Section 1983 Plan, defendant City's time to answer or otherwise respond to the Complaint was
         set to April 13, 2020. On April 6, 2020, defendant City requested an extension of time to answer
         or otherwise respond to the Complaint to June 12, 2020 along with a concomitant extension of
         the deadlines set forth in Local Civil Rule 83.10 due to the public health crisis, which the Court
         subsequently granted. On June l 1, 2020, defendant City sought and received a second extension
         of time to answer or otherwise respond to the Complaint by August 11 , 2020, which was due in
         part because the undersigned had not yet been in receipt of records relating to the underlying
         criminal case. The undersigned has now learned that there is a pending CCRB investigation into
         the incident alleged in the Complaint, and a stay is requested pending resolution of that
         investigation.
          Case 1:20-cv-00093-CM
          Case 1:20-cv-00093-CM Document
                                Document 13
                                         15 Filed
                                            Filed 07/31/20
                                                  08/12/20 Page
                                                           Page 22 of
                                                                   of 22




        There are several reasons defendant City believes a stay is the most efficient manner to
proceed in this action . As Your Honor is aware, this case is designated as part of the Southern
District of New York ' s Plan for Certain Section 1983 Cases against the City ofNew York under
Local Rule 83 . l O ("the Plan"). As an initial matter, in light of this matter being designated under
the Plan, any discovery related to any CCRB investigation, NYPD investigation, or disciplinary
proceeding stemming from the underlying incident shall be suspended until thirty (30) days after
the investigation or proceeding has been terminated (whether by completion of the investigation
without charges or by disposition of such charges). See Local Civil Rule 83 .10(5)(a)(ii).
        Further, this office will be unable to resolve representational issues until the
aforementioned CCRB investigation is complete; according to a review of the Civil Docket
Sheet, the named defendant, Police Officer Daniel Rogers has been served. See General
Municipal Law§ 50-k; Mercurio v. The City of New York, et al.. 758 F.2d 862, 864-65 (2d Cir.
1985); Williams v. City of New York, et al. , 64 N .Y.2d 800, 486 N.Y.S.2d 918 (1985) (decision
whether to represent individual defendants is made by the Corporation Counsel as set forth in
state law). Here, the findings of the CCRB, and ultimately the NYPD, will influence such
representational decisions . Moreover, our Office ' s ability to meet with or interview Officer
Rogers is restricted during the pendency of the NYPD review of the CCRB investigation because
of the potential that a conflict of interest may arise between Officer Rogers and the City. At the
very least, the limitation on this Office's contact with Officer Rogers involved in the alleged
incident significantly hampers the undersigned's efforts to gather facts and assess the case to
respond intelligently to the complaint.

        Lastly, due to the current crisis in New York City and the extreme difficulties it causes
related to document procurement, obtaining all related documents from CCRB once the
investigation is completed may be more expeditious than attempting to gather them from the
NYPD and other entities, given the resource limitations being suffered by these entities.

        Accordingly, it is respectfully requested that the Court grant a stay of the instant litigation
until the conclusion of the CCRB investigation. Should the Court be inclined to grant the within
request, the undersigned will, at the request of the Court, file status letters regarding the progress
of the CCRB investigation.

       Thank you for your consideration of this matter.


                                                               Respectfully submitted,


                                                                      Isl
                                                               Bridgette Nunez-Figueroa
                                                               Assistant Corporation Counsel
                                                               Special Federal Litigation Division
cc:    Ugo Uzoh, Esq. (By ECF)
       Attorney for Plaintiff
